[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff has filed an appeal from the Employment Security Appeals Division Board of Review's decision disqualifying the plaintiff from unemployment compensation benefits. The defendants claim the plaintiff's appeal must be dismissed because it was not filed within the period allowed under Conn. Gen. Stat. 31-248.
The plaintiff filed an appeal to the board from the referee's decision, mailed May 6, 1991, one day beyond the appeal period provided by Conn. Gen. Stat. 31-248. Appeals "must be taken in a timely fashion and, if they are not, they come `too late' for review." Gumbs v. Administrator, 9 Conn. App. 131,133 (1986). The board may reopen or modify a decision for new evidence or upon good cause under Conn. Gen. Stat. 31-249a(b). In a hearing held by the board it was determined that the plaintiff had not shown good cause for filing a late appeal and the referee's decision to deny benefits was upheld.
CT Page 9712 In an appeal from a decision of the employment security board of review, the superior court is to determine whether the board acted unreasonably, arbitrarily or illegally. Kronberg v. Administrator, 36 Conn. Sup. 210, 211-12 (1980). the court does not retry the facts or hear evidence. It considers only the evidence certified to it by the board. Practice Book 519.
Based on the foregoing, this court finds that the board acted in accordance with applicable state law it determining that the plaintiff's appeal was filed too late for review. Defendant's motion for judgment to dismiss plaintiff's appeal is granted.
BY THE COURT: Aurigemma, J.